Citation Nr: 1806951	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-19 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for nasopharyngeal neoplasms-squamous cell carcinoma (also claimed as laryngeal cancer) to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	David Anaise, Attorney 


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran served on active military duty from October 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, on behalf of the RO in Los Angeles, California.


FINDING OF FACT

The evidence reasonably shows that the Veteran's nasopharyngeal neoplasms-squamous cell carcinoma (also claimed as laryngeal cancer) is caused by his herbicide exposure in service.


CONCLUSION OF LAW

The criteria for service connection for nasopharyngeal neoplasms-squamous cell carcinoma (also claimed as laryngeal cancer) are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. 
As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist in this matter.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

General Legal Principles

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).
A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

A veteran must have been present on the landmass or inland waterways of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (2008). 

Generally, to substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Analysis

Here, the evidence showed that the Veteran's active duty included service in Vietnam.  See DD-214.  Thus, Agent Orange exposure is conceded.

As stated above, the first element of service connection is a current disability.  The evidence also indicates that in March 2012, the Veteran received a diagnosis of nasopharyngeal neoplasms.  See March 2012 West Los Angeles VA Medical Center (VAMC) record.  As he has a current diagnosis, the issue that remains disputed is whether his cancer is related to Agent Orange exposure in service. 

Although 38 C.F.R. §3.307 provides for presumptive service connection for certain diseases associated with herbicide exposure, nasopharyngeal neoplasms is not a disease for which the presumption of service connection attaches.  Notwithstanding the presumptions, service connection for a disability claimed as due to exposure to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C. §§ 1113 (b) and 1116 and 38 C.F.R. § 3.303.

The service treatment records are negative as to any complaints of, or treatment for nasopharyngeal neoplasms.  Subsequent post-service treatment records are similarly negative for decades following the Veteran's August 1969 separation from service.

In an October 2012 VA Agent Orange history and physical report, the provider indicated that the Veteran's cancer is connected to exposure to herbicides such as Agent Orange.

In an October 2013 opinion, the VA provider noted that it is as likely as not that the Veteran's nasopharyngeal cancer is caused by Agent Orange exposure.

Finally, in August 2017 correspondence, the Veteran's attorney noted that in addition to him being a lawyer, he is also a surgeon with almost thirty years of medical experience.  He noted his medical credentials and provided a research article with medical data, along with excerpts from a previous Board decision to show that it was as likely as not the Veteran's nasopharyngeal cancer was due to Agent Orange exposure.  Indeed, he concluded that in his review of the data from the study it is his expert opinion as a physician that the Veteran's nasopharyngeal squamous cell carcinoma is more likely than not due to exposure to Agent Orange.

The August 2017 opinion is provided with a detailed rationale citing both the Veteran's medical history and the relevant medical literature discussing the relationship between herbicide exposure and development of different types of cancers.  The Board finds this opinion adequate and highly probative to the question at hand.  Further, the physician possesses the necessary education, training, and expertise to provide the opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As discussed, the representative also included excerpts of a prior Board decision.  Although the Board is not bound by its prior decisions, as competent evidence reasonably shows that the Veteran's cancer is due to Agent Orange exposure; and there is no competent lay or medical evidence of record indicating that his cancer was not related to herbicide exposure in service; resolving all reasonable doubt in his favor, the Board finds that service connection for nasopharyngeal neoplasms-squamous cell carcinoma (also claimed as laryngeal cancer), is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for nasopharyngeal neoplasms-squamous cell carcinoma (also claimed as laryngeal cancer) to include as due to Agent Orange exposure is granted.



___________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


